Citation Nr: 1747433	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an abnormal Pap smear, dysplasia, and condyloma.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran had active duty service from August 1984 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in May 2012, the RO determined that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for an abnormal Pap smear, dysplasia, and condyloma had not been received.

2.  Evidence added to the record since the final May 2012 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an abnormal Pap smear, dysplasia, and condyloma.


CONCLUSIONS OF LAW

1.  The May 2012 rating decision that determined that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for an abnormal Pap smear, dysplasia, and condyloma had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2016)].

2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for an abnormal Pap smear, dysplasia, and condyloma has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to her in the adjudication of her appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Further, neither the Veteran nor her representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an agency of original jurisdiction (AOJ) decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the RO denied the Veteran's original claim for service connection for an abnormal Pap smear, dysplasia, and condyloma administratively in September 1986 for failure to report to an examination.  Thereafter, in a June 1997 rating decision, the RO denied the claim on the merits.  The Veteran subsequently appealed such denial and, in a final September 2000 decision, the Board upheld such denial.  

At such time, the Board considered the Veteran's service treatment records and post-service treatment records, and found that the evidence failed to show that the Veteran currently suffered from a gynecological disability, manifested by an abnormal Pap smear, dysplasia, and condyloma, that had its onset during service or is in any way related to service.  In this regard, the Board observed that the Veteran's service treatment records reflected gynecological complaints, which were assessed as cystitis in August 1984, urethritis and probable monillia in September 1984, and vulvitis in October 1984.  In April 1985, the Veteran was determined to be pregnant and, upon examination at such time, her vaginal examination was normal, with only evidence of a normal, "low risk, no problems" pregnancy.  The Board also noted that post-service records reflected findings consistent with slight to moderate dysplasia in December 1985; an atypical Pap smear in a February 1986 private medical record, with a pathologist's comment to the effect that there was evidence of mild dysplasia, with condylomatous changes; and cervical condyloma, with diagnoses including chronic cervicitis and squamous metaplasia, as a result of a May 1986 biopsy.  The Board further observed that post-service records dated a decade later showed a diagnosis of atypical squamous cells of undetermined significance in June 1995; endocervical tissue, with mature and immature squamous metaplasia, with associated reactive epithelial changes and acute and chronic inflammation, in July 1995; and findings within normal limits in June 1996.  The Board also noted that records dated from June 1996 to March 2000 likewise reflected normal gynecological findings.  

Based on the foregoing, the Board determined that the Veteran was treated for several gynecological conditions during service, which evidently were acute in nature, since no diagnosis of a chronic gynecological disability was ever rendered during service, and the Veteran had no gynecological complaints, as well as a normal vaginal examination, upon discharge in 1985.  After service, she had both normal and abnormal Pap smear results, with diagnoses including dysplasia and squamous metaplasia rendered in conjunction with the abnormal results.  However, the more recently-produced medical evidence revealed negative findings, and the record is devoid of competent evidence showing that either of the gynecological conditions that were noted during and after service actually developed into a chronic gynecological disability.  Consequently, the Board found that there was no evidence that the Veteran currently suffered from a gynecological disability, manifested by an abnormal Pap smear, dysplasia, and condyloma, that had its onset during service or is in any way related to service, and denied service connection for such claimed disorder.

Thereafter, the RO denied reopening of the Veteran's claim in September 2006, December 2008, and May 2012, which is the most recent prior final denial.  In this regard, the Veteran was notified of the decision and her appeal rights in May 2012; however, she did not enter a timely notice of disagreement with such decision.  In this regard, while she filed an application to reopen such claim in November 2012, the RO advised her in a letter dated later that month that, in order to do so, she must submit new and material evidence, or file a notice of disagreement within a year of the issuance of the May 2012 rating decision.  However, she did not do so.  Rather, the first communication from the Veteran thereafter was received in September 2013.  Further, no new and material evidence was received within one year of the notification of the decision, and relevant service department records have not since been received.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2016)]; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In the May 2012 rating decision, the RO determined that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for an abnormal Pap smear, dysplasia, and condyloma had not been received.  In this regard, the evidence of record at the time of the May 2012 decision included the Veteran's service treatment records and post-service private treatment records, to include those detailed previously, which reflected diagnoses of dysplasia and condyloma, and findings of irregular Pap smears.  Other evidence of record at the time of the May 2012 denial included the Veteran's lay statements, to include a December 1997 report of an abnormal Pap smear (cervical dysplasia) in service, and her May 2000 Board hearing testimony that she had a normal Pap smear upon entering service, lost part of her cervix in an operation to prevent cervical cancer after service, has had ongoing abnormal Pap smears from her time in service to the present, and her claimed disabilities "are definitely diagnosed related to the military."  Further of record was her May 2006 statement that "I was treated for the disability while in the service," and "Ten years later the condition re-occurred."  The Veteran made similar statements in July 2008, which were likewise of record at the time of the May 2012 denial.

The evidence received since the May 2012 rating decision includes the Veteran's September 2013, February 2014, and September 2015 statements, and her August 2016 Board hearing testimony, that she submitted new civilian medical records dated within a year of discharge from service.  However, these records are duplicative of evidence already of record.  Although the Veteran asserts that this evidence from within a year of separation from service was not listed in an August 2015 notification letter that she received (likely the statement of the case on appeal), this does not show that the evidence was not considered by the RO in its May 2012 denial, or by the RO or the Board in prior final denials.  Indeed, the Board extensively discussed this evidence in its September 2000 denial.

Additionally, the Veteran asserted in April 2014 and in her August 2016 Board hearing testimony that her disabilities began in service and have continued since such time.  However, this evidence is duplicative of the Veteran's prior statements, which were of record at the time of the May 2012 denial, including her May 2000 Board hearing testimony.

Further, the Veteran submitted articles about condyloma and HPV in August 2016.  However, these articles simply provide generic statements not relevant to the Veteran's claim.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)).  Therefore, as the Veteran has not claimed or shown the expertise necessary to relate the general principles of these articles to her specific case, the Board finds that the articles submitted do not relate to an unestablished fact necessary to substantiate the claim.

Finally, new examinations are of record, but they do not include evidence that relates to an unestablished fact necessary to substantiate the claim.  Specifically, in September 2016, the Veteran's private treatment provider, Dr. Fennimore, explained that "because her Pap smears have been normal since 1997, most likely she has cleared the HR HPV that caused her cervical dysplasia."  Further, while she noted a diagnosis of uterine prolapse with urinary urgency on pelvic examination, as well as heterogenous endometrium with cystic changes on a pelvic ultrasound, she did not relate such disorders to the Veteran's in-service gynecological complaints.  In November 2016, Dr. Fennimore found that the Veteran has a history of cervical dysplasia and HPV, which has now resolved, and uterine prolapse; however, no nexus to service was noted.  Likewise, a January 2017 VA examination shows that the Veteran's cervical dysplasia has resolved, her most recent Pap smear was normal, and there was no gynecological condition related to service.

In addition to being cumulative and redundant, the Veteran's submissions and her testimony, while accepted as credible, are not competent to address the underlying issue of a nexus between her claimed disorders and her military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("[a]lthough the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with"); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the statements do not provide a reasonable basis for establishing the claim.

Therefore, the Board finds that the evidence received since the May 2012 final rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the
Veteran's claim for service connection for an abnormal Pap smear, dysplasia, and condyloma.  Consequently, new and material evidence has not been received to reopen the claim and the Veteran's appeal must be denied.  As new and material evidence to reopen the finally disallowed claim of entitlement to service connection has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an abnormal Pap smear, dysplasia, and condyloma is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


